DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 1-2, 4, 18-19, 22, 26, 30, 33, 37-39, 53, 62, 82, 84-86, and 89-90 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-2, 4, 18-19, 22, 26, 30, 33, 37-39, 82, and 85 are amended.  Claims 3, 5-17, 20-21, 23-25, 27-29, 31-32, 34-36, 40-52, 54-61, 63, 81, 83, and 87-88 are canceled.

Response to Amendment
	The amendments filed on 17 Feb. 2022 are have been entered.

Response to Arguments
	In view of Applicants amendments, the objection of claims 1-2, 4, 18-19, 22, 26, 30, 33, 37-39, 53, 82, and 85 because of minor informalities is withdrawn.
	In view of Applicants amendments, the rejection of claim 37 under 35 USC 112(b) as being indefinite is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 82, 84, and 89 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2005/0059663 A1; published 17 Mar. 2005), in view of Wang et al. (WO .

Applicants Arguments
	Applicants assert that compound 267 in Martin has not been radiolabeled with any radioisotope.  Martin makes no mention of replacing F with 18F in any compound.  Wang only refers to isotopically labeled compound, equivalent to the original compounds.  Wang fails to disclose or suggest substituting F in olaparib with 18F.  Neither Martin nor Wang provide any motivation for the substitution.  Formula I of Wang covers a large number of compounds other than olaparib.  Wang exemplifies deuterated compounds and deuterium is not radioactive and not suitable for use as radiotracers.  Wang does not hint at any advantage of the compounds as defined in the claims.  [18F]olaparib provides significant medical advantages over prior art compounds which would not have been evident from the prior art.  A person of ordinary skill would not have derived any incentive or motivation from Martin or Wang to make the particular modification.  A person of ordinary skill in the art would not have known how to synthesize [18F]olaparib because there was no known obvious methods.  Surprisingly the present inventors were able to successful employ N-[2-(trialkylsilyl)ethoxy]methyl] as a protecting group on the phthalzone such the present inventors were able for the first time to synthesize [18F]olaparib.  

Applicant's arguments filed 17 Feb. 2022 have been fully considered but they are not persuasive.  At compound 267, Martin disclose olaparib.  At [0210], Martin teaches diagnostic markers for determining the efficacy of a compound in the methods of treating a patient.  At [0138], Martin teaches isotopic forms of the compounds therein, including olaparib, by isotopic substitution.  Martin teaches substitution with tritium, a radioisotope.  Martin teaches that the compounds therein have utility by binding to cancer associated PARP.  Wang teaches that olaparib itself has utility in binding to ovarian, gastric, and breast cancer associated PARP.  18F, a positron emitting radioisotope.  A recognized advantage is one or the strongest motivations to combine.  A person of ordinary skill in the art would have been motivated to substitute the F in olaparib with 18F in order to gain the advantage of a PET tracer capable of enabling the diagnosis of PARP associated cancers, including ovarian, gastric and breast cancers.  
Instant claims 1, 82, 84, and 89 are compound claims and do not require method of synthesis steps which were not known to one of ordinary skill in the art at the time of invention.  Applicants have not provided any evidence that [18F]olaparib was not enabled by known synthesis methods before the effective filing date. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).  Indeed, the teachings a Langkopf (cited below) are prior art.  Langkopf teaches the selective protection of a 4-oxo-3,4-dihydrophthalazine using (2-trimethylsilanyl-ethoxy)methylene chloride as represented by 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.  In Langkopf, the (2-trimethylsilanyl-ethoxy)methylene protecting group was removed by trifluoroacetic acid.  There is no teaching or suggestion in the Langkopf that 18F-fluoride would react with the trimethylsilanyl group of the protected olaparib precursor such that [18F]olaparib would not be formed.  Applicants assertion that a person of ordinary skill would have thought that 18F-fluoride would react with the trimethylsilanyl group of the protected olaparib is mere opinion and conjecture.  It is not surprising or unexpected that the amide nitrogen of the phthalazone in olaparib precursor needed to be protected in order to be compatible with copper mediated 18F-18F-fluoroination and that certain heterocyclic will react with the copper catalyst.     
The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  As discussed above, a person of ordinary skill in the art before the effective filing date had more than adequate motivation to substitute the F in olaparib with 18F for the above advantageous reasons, that is, PET imaging of PARP associated cancers.  Additionally, Martin teaches advantageous diagnostic markers for determining the efficacy of a compound in the methods of treating a patient.  A person of ordinary skill in the art would have been further motivated to substitute the F in olaparib with 18F in order to advantageously enable determining the efficacy of a compound in methods of treating a patient.  Unexpected results require a comparison with the closest prior art and closest prior art compound is olaparib.  The prior teaches that olaparib is capable of PARP binding in PARP expressing cancers.  There mere substitution of F in olaparib with 18F, a positron emitting radioisotope, in order to PET image the tumor uptake and distribution of [18F]olaparib does not constitute an unexpected result.


Claims 1, 82, 84-85, and 89 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2005/0059663 A1; published 17 Mar. 2005), in view of Wang et al. (WO 2017/181918 A1-English translation; published 26 Oct. 2017), in further view of Wilson et al. (Chem. Commun.; published 2016) for the reasons cited in the Office action filed on 17 Sep. 2021.

Applicants Arguments
18F]olaparib.  Wilson does not disclose or suggest olaparib.  Wilson does not provide any incentive or motivation to produce the specific claimed compounds of formula (Ia).  Prior to the effective filing date for effectively producing compounds of formula (Ia) as in claim 84.  Wilson fails to teach or suggest that the unprotected organoboran precursor would be incompatible with copper mediated halodeboronation reaction due to interference of the thalazone nitrogen in olaparib structure.  Wilson does not provide any incentive or motivation to produce the specific claimed compounds of formula (Ia) in which E is 123I.  Wilson fails to teach or suggest that the an unprotected organoborane of formula (Ia) would be incompatible with copper mediated halodeboronation reaction.  Wilson fails to teach that convention protecting groups such as BOC would not work.  The present inventor found for the first time that N-[2-trialkylsilyl)ethoxy]methyl can be successfully employed as a protecting group.  It is not prima facie obvious to substitute one isotope for another.

Applicant's arguments filed 17 Feb. 2022 have been fully considered but they are not persuasive. Martin and Wang are not deficient for the reasons discussed above.  Instant claims 1, 82, 84-85, and 89 are compound claims and do not require method of synthesis steps that were not known to one of ordinary skill in the art at the time of invention.  In claim 84, the E group may be any radiohalogen.  In claim 85 the E group may be 123I.  Wilson teaches copper mediated 123I-iodination of heteroaryl boronic esters.  The instant specification does not opine that the 123I-iodide used for the 123I-iododeboranation would react with the trimethylsilyl group in N-[2-(trimethylsilyl)ethoxymethylene protecting group. The reaction in Wilson shows broad substrate scope towards electron-rich and electron-poor (hetero)aromatics.  It is not surprising amide NH in the phthalazone of olaparib needed to be protect due to possible interference .  
Wang teaches olaparib as an advantageous PARP inhibitor for use in PARP associated cancers such as ovarian, gastric and breast cancers.  The mere substitution of the one halogen (F) in olaparib with another would have been expected to result a PARP inhibitor for use in PARP associated cancers.  Wilson teaches 123I as advantageous radiohalogen because it enables SPECT imaging.  The teaching in Wilson are not limited to a particular compound as Wilson teaches a general method for copper mediated nucleophilic 123I-iodination.  A recognized advantage is one of the strongest reasons to combine.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to substitute the F in olaparib with 123I as taught by Wilson in order to advantageously enable SPECT-CT imaging of PARP in a wide range of cancer types.  


Claims 1-2, 4, 22, 26, 33, 38-39, 82, 84-86, and 89 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2005/0059663 A1; published 17 Mar. 2005), in view of Wang et al. (WO 2017/181918 A1-English translation; published 26 Oct. 2017), and Wilson et al. (Chem. Commun.; published 2016), in further view of Langkopf et al. (US 2003/253418 B2; published 11 Mar. 2004) for the reasons cited in the Office action filed on 17 Sep. 2021.

Applicants Arguments
	Applicants assert that Langkopf does not disclose or suggest the particular compound olaparib and does not relate to radiolabeling any compound with a radioactive halogen.  A person of ordinary skill in the art would not have consulted Langkopf in the first place because of this lack of relevance in radiolabeling.  Langkopf fails to teach or suggest the particular 

Applicant's arguments filed 2 Feb. 2022 have been fully considered but they are not persuasive. The teaching of Martin, Wang and Wilson are not deficient for the reasons discussed above.  A person of ordinary skill in the art contemplating 18F-fluorination of an olaparib precursor would have been reasonably motivated to protect the amide NH in the phthalazone of the olaparib precursor.  18F-fluoride is not only nucleophile but also a lewis base.  The amide NH in the phthalazone of the olaparib precursor is relatively acidic.  Consequently, a person of ordinary skill in the art would have at least been motivated to protect the amide NH in the phthalazone of the olaparib precursor in order to prevent and unintended acid base reaction.  Langkopf teaches (2-trimethylsilanyl-ethoxy)methylene as an advantage protecting group as it enable selective protection of the amide NH of a phthalazone in one step. Additionally the (2-trimethylsilanyl-ethoxy)methylene group can be removed with TFA at ambient temperature. A recognized advantage is one of the strongest reasons to combine.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to incorporate the (2-trimethylsilanyl-ethoxy)methylene at the amide NH in the phthalazone of the olaparib precursor in order to gain the advantages discussed above, that is, selective and facile protection and deprotection.  There is nothing in Langkopf teaching or suggesting that the 18F-flouride or the 123I-iodide used in radiohalogenation reactions would react with the trimethylsilyl group to form trimethylsilyl 18F-fluoride or trimethylsilyl 123I-iodide.  Applicant’s assertion that the 18F-fluoride 18F-fluorodeboronation reaction would react with the trialkylsilyl group is mere opinion and conjecture.  


Claims 1-2, 4, 18-19, 22, 26, 30, 33, 38-39, 82, 84, 86, and 89 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2005/0059663 A1; published 17 Mar. 2005), in view of Wang et al. (WO 2017/181918 A1-English translation; published 26 Oct. 2017), and Wilson et al. (Chem. Commun.; published 2016), Taylor et al. (J. Am. Chem. Soc.; published 26 May 2017), and Langkopf et al. (US 2003/253418 B2; published 11 Mar. 2004) for the reasons cited in the Office action filed on 17 Sep. 2021.

Applicants Arguments
	Applicants assert that Taylor does not disclose or suggest olaparib, and does not disclose any radiolabeled derivatives of olaparib.  Taylor does not disclose or suggest how the compounds of formula (Ia) can be produced.  Taylor fails to teach the finding of the present invention that an unprotected organoboron precursor to a compound of formula (Ia) would be incompatible with a copper-mediated halodeboronation reaction due to the interference of the phthalazone nitrogen in the olaparib structure with a copper catalyst. 

Applicant's arguments filed 2 Feb. 2022 have been fully considered but they are not persuasive. The teachings of Martin, Wang, Wilson, and Lankopf are not deficient for the reasons discussed above.  Taylor teaches that heterocycles could influence 18F-fluorination by facilitating  the transmetallation of the aryl group from boron to copper, or the reductive elimination from Cu(III)18F intermediates while other strongly lewis base coordinating prevent 18F-fluorination by generating an unreactive copper species.  Heteroarenes such as imidazo[1,2-b]pyridazine led to the formation of [18F]98 in RCC higher than observed in their absence. .  


Claims 1-2, 4, 18-19, 22, 26, 30, 33, 37-39, 82, 84, 86, and 89 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2005/0059663 A1; published 17 Mar. 2005), in view of Wang et al. (WO 2017/181918 A1-English translation; published 26 Oct. 2017), and Wilson et al. (Chem. Commun.; published 2016), Taylor et al. (J. Am. Chem. Soc.; published 26 May 2017), and Langkopf et al. (US 2003/253418 B2; published 11 Mar. 2004), in further view of Everson (University of Rochester-Dissertation; published 2013) for the reasons cited in the Office action filed on 17 Sep. 2021.

Applicants Arguments
	Applicants assert that Everson does not remedy the deficiencies in Martin, Wang, Taylor and Landkopf in failing to render obvious the claimed compounds .  Everson does not disclose olaparib or the radiolabeling of any compound with a radioactive halogen.  Everson fails to teach the particular difficulties that arise when attempting to produce a compound of formula (a) by halodeboronation.

Applicant's arguments filed 17 Feb. 2022 have been fully considered but they are not persuasive. Martin, Wang, Wilson, Taylor, and Langkopf are not deficient for the reasons discussed above.  Everson teaches solvent effects.  Both Wilson and Taylor teach the use of DMA solvent for halodeboronation reactions.  Everson teaches that the DMA and DMI solvents are nearly equivalent as they exhibit similar dipole moment and polarity.  It would have been .


Claims 1, 53, 62, 82, 84, and 89-90 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2005/0059663 A1; published 17 Mar. 2005), in view of Wang et al. (WO 2017/181918 A1-English translation; published 26 Oct. 2017), in further view of Reiner et al. (US 2013/0309170 A1; published 2013) for the reasons cited in the Office action filed on 17 Sep. 2021.

Applicants Arguments
	Applicants assert that Reiner does not remedy the deficiencies of Martin and Wang.  Reiner does not disclose or suggest a compound of formula (Ia) or the particular difficulties that arise when attempting to produce a compound of formula (Ia).  The compounds of Reiner are structurally different from olaparib and do not share the advantages of 18F-olaparib of present claim 1.

Applicant's arguments filed 17 Feb. 2022 have been fully considered but they are not persuasive.  The teachings of Martin and Wang are not deficient for the reasons discussed above. At [0010], Reiner teaches olaparib.  Reiner teaches methods of detecting cancer that overexpresses PARP.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Martin by further administering [18F]olaparib to a subject or cell .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618